[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE COUNTS TWO AND THREE OF AMENDED COMPLAINT
In Count Two of this unlawful termination action, plaintiff alleges intentional infliction of emotional damages based on defendants' statements at termination that plaintiff "was fatter than he had ever been". In Count Three, alleging the same course of action, plaintiff alleges that defendant accused plaintiff of having an extramarital affair with the Director of Nursing.
Defendant moves to strike both counts on the ground that his statements were not the kind of extreme and outrageous conduct required as an element in the tort of intentional infliction of emotional distress.
The statement in Count Two, does not meet the required standard; particularly since its truth was admitted in the pleadings. The statement in Count Three might meet the standards depending on circumstances involving plaintiff's marital situation and his professional relationship with the Director of Nursing. DeLaurentis v. New Haven, 220 Conn. 225, 266 (1991);Mellaly v. Eastman Kodak Co., 42 Conn. Super. Ct. 17, 18 (1991); Taylorv. Grote  Weigel, Inc., Judicial District of Hartford-New Britain at Hartford No. CV 97-0572570 (March 4, 1998, Wagner, J.).
Motion to Strike Count Two granted; Motion to Strike Count Three denied.
Jerry Wagner Judge trial Referee CT Page 3887